ELEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT This Eleventh Amendment to Employment Agreement is made and entered into as of January 1, 2009, by and between PriceSmart, Inc., a Delaware Corporation ("Employer") and John Hildebrandt ("Executive"). Recitals A) On June 1, 2001 an Employment Agreement was made and entered into by and between Employer and Executive. B) Said Employment Agreement has been amended on ten prior occasions; C) Employer and Executive now desire to further amend the Employment Agreement, as set forth hereinbelow: Agreement 1.
